ORDER

PER CURIAM.
Defendant appeals from the judgment entered on a jury verdict finding him guilty of two counts of murder in the second degree, in violation of section 565.080 RSMo 1994, and two counts of armed criminal action, in violation of section 571.015 RSMo 1994. Defendant was sentenced to concurrent terms of life in prison for the two murder counts and for one of the armed criminal action counts, and a consecutive term of life in prison for the other armed criminal action count.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 80.25(b).